CADWALADER, District Judge.
The duty of a bankrupt is to disclose whatever it may concern any parties interested to know concerning his debts, business, or estate. The schedules required by the 11th and 42d sections of the act of congress may constitute a very insufficient disclosure. In this case, if the bankrupts had filed the proper exhibits of a last examination, or had asked the appointment of a public meeting for the purpose, or if the trustee or committee of creditors had compelled full disclosure, it might, perhaps, have been proper to restrict the proposed examination to special WTitten interrogatories. But on this point the expression of a positive opinion is not necessary.
The register’s conclusion is approved by the court. But wdth reference to his reasons, the court is of opinion that the same conclusion might have been correctly reached independently of any question of prospective application for a discharge. The examination of the bankrupts will proceed without interference by the trustee or *420the committee of creditors, who, however, will be authorized to participate therein, so far as may promote or facilitate its proper purposes.